Citation Nr: 0006450	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-17 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left foot 
disability.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
January 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  This case was previously remanded 
by the Board for further development in May 1999.  That 
development has been completed to the extent possible and the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for left 
foot disability is not plausible.

2.  The claim for entitlement to service connection for 
depression is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for left foot disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for depression is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In his November 1998 substantive appeal, the veteran argues 
he developed depression as a result of his mother's death 
which occurred during his service.

At his December 1998 personal hearing at the RO, the veteran 
testified that injured his left foot during basic training.  
He asserted that he slid down a rope and landed on a hard 
surface causing injury to the middle of his left foot.  He 
testified that he did not report the injury.  According to 
the veteran, post-service symptoms included cramping and 
sharp pains affecting the center of his left foot.  He stated 
that standing and walking for long periods bothered him.  The 
veteran also stated that he was seen by a VA psychiatrist in 
1995 at the Hill Street VA medical facility in Los Angeles.

Before evaluating the merits of the veteran's claims for 
service connection, the initial question to be answered is 
whether the veteran has presented sufficient evidence to form 
well-grounded claims.  In order to be well grounded, the 
claims must be meritorious on their own or capable of 
substantiation.  If the evidence presented by the veteran 
fails to meet this level of sufficiency, no further legal 
analysis need be made as to the merits of his claim.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order for a claim to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible or 
possible is required in order for the claim to be well 
grounded.  This burden may not be met merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  LeShore v. Brown, 8 Vet. App. 406, 408 
(1995).  A claim for service connection for a chronic disease 
also may be well grounded if the condition is observed during 
service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

Review of the record reveals that at the time of his service 
entrance examination in August 1977, the veteran was noted to 
be in good health with a negative neuropsychiatric history.  
There is no evidence the veteran was treated for depression 
or left foot impairment during service.  In January 1978, the 
veteran signed a service form acknowledging that he was 
examined and that no defects were noted that would disqualify 
him for performance of his duties or entitle him to 
disability benefits from the Naval Services.  A service 
examiner also noted in January 1978 that illnesses and 
injuries suffered over the course of active duty included an 
abrasion, an upper respiratory infection, gastroenteritis, 
and muscle strain/spasm.  

In response to the May 1999 Board remand, the veteran was 
scheduled for a psychiatric examination in October 1999.  The 
record shows that the veteran was sent notice of the 
examination but failed to appear. 

Review of the record also shows that the veteran received 
psychiatric treatment on an outpatient basis from VA on 
numerous occasions from January 1996 to February 1997.  VA 
clinicians diagnosed a variety of disabilities including 
polysubstance abuse, nervousness, anxiety, and a personality 
disorder.  None of the records, however, contain any clinical 
opinion linking any of the psychiatric diagnoses to the 
veteran's service.

Also associated with the claims file are medical records from 
a VA domiciliary.  The veteran was admitted to the 
domiciliary in September 1997 and discharged in December 
1998.  Again, those records show treatment for a variety of 
psychiatric disabilities that have not been clinically linked 
to the veteran's service.  The domiciliary records do show 
that the veteran underwent left foot reconstructive surgery 
that was described as minor surgery.  The underlying cause 
for the surgery was not specified.

After a thorough review of the evidence, the Board is of the 
opinion that the appellant has failed to submit a well-
grounded claim for service connection for left foot 
disability or depression.  The veteran's service medical 
records are silent for either of these disabilities.  The 
earliest evidence of treatment for left foot pain is the 
above-cited VA domiciliary report covering the period 
September 1997 to July 1998.  The VA medical evidence 
reviewed above shows post-service treatment for psychiatric 
disabilities beginning in 1996, however, without a competent 
medical opinion linking such disabilities to the veteran's 
service that ended in 1978, the veteran has failed to meet 
his well-grounded claim burden.

The Board acknowledges the veteran's belief that he suffers 
from depression brought on by the death of his mother during 
his active duty service as well as his belief that his left 
foot disability is related to his military basic training.  
With claims such as these, however, where the determinative 
issues involves medical diagnosis and etiology, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  Because the appellant 
cannot meet his initial burden and has presented no competent 
evidence to support his claims, the claims for service 
connection for depression and left foot disability, cannot be 
found to be meritorious on their own or capable of 
substantiation and must be denied as not well grounded.  
E.g., Epps 126 F.3d at 1468.

In addition, because the claims are not well grounded, 
further medical evaluation is not required in this case given 
that the veteran cannot invoke the VA's duty to assist in 
further development of the claims.  See 38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

ORDER

Evidence of a well grounded claim for service connection for 
depression not having been submitted, the appeal is denied.

Evidence of a well grounded claim for service connection for 
left foot disability not having been submitted, the appeal is 
denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

